            Case 1:21-cv-00258-JGK Document 1 Filed 01/12/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 GIUSEPPE ALESCIO,                                   )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 ANWORTH MORTGAGE ASSET                              )
 CORPORATION, JOSEPH E. MCADAMS,                     )
 JOE E. DAVIS, ROBERT C. DAVIS, MARK                 )
 S. MARON, LLYOD MCADAMS,                            )
 DOMINIQUE MIELLE, READY CAPITAL                     )
 CORPORATION, and RC MERGER                          )
 SUBSIDIARY, LLC,                                    )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       This action stems from a proposed transaction announced on December 7, 2020

(the “Proposed Transaction”), pursuant to which Anworth Mortgage Asset Corporation

(“Anworth” or the “Company”) will be acquired by Ready Capital Corporation (“Parent”) and RC

Merger Subsidiary, LLC (“Merger Sub,” and together with Parent, “Ready Capital”).

       2.       On December 6, 2020, Anworth’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Ready Capital. Pursuant to the terms of the Merger Agreement, Anworth’s

stockholders will receive $0.61 in cash and 0.1688 of a share of Parent common stock for each

share of Anworth common stock they own.
            Case 1:21-cv-00258-JGK Document 1 Filed 01/12/21 Page 2 of 10




       3.       On January 4, 2021, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.       The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.       This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Anworth common stock.

       9.       Defendant Anworth is a Maryland corporation and a party to the Merger

Agreement. Anworth’s common stock is traded on the NYSE, which is headquartered in New

York, New York, under the ticker symbol “ANH.”




                                                  2
         Case 1:21-cv-00258-JGK Document 1 Filed 01/12/21 Page 3 of 10




       10.     Defendant Joseph E. McAdams is Chief Executive Officer, President, and

Chairman of the Board of the Company.

       11.     Defendant Joe E. Davis is a director of the Company.

       12.     Defendant Robert C. Davis is a director of the Company.

       13.     Defendant Mark S. Maron is a director of the Company.

       14.     Defendant Llyod McAdams is a director of the Company.

       15.     Defendant Dominique Mielle is a director of the Company.

       16.     The defendants identified in paragraphs 10 through 15 are collectively referred to

herein as the “Individual Defendants.”

       17.     Defendant Parent is a Maryland corporation and a party to the Merger Agreement.

       18.     Defendant Merger Sub is a Delaware limited liability company, a wholly-owned

subsidiary of Parent, and a party to the Merger Agreement.

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       19.     Anworth is a specialty finance mortgage company organized to qualify as a real

estate investment trust that invests primarily in mortgage-backed securities that are either rated

“investment grade” or are guaranteed by federally sponsored enterprises, such as Fannie Mae or

Freddie Mac.

       20.     On December 6, 2020, Anworth’s Board caused the Company to enter into the

Merger Agreement.

       21.     Pursuant to the terms of the Merger Agreement, Anworth’s stockholders will

receive $0.61 in cash and 0.1688 of a share of Parent common stock for each share of Anworth

common stock they own.




                                                3
  Case 1:21-cv-00258-JGK Document 1 Filed 01/12/21 Page 4 of 10




22.    According to the press release announcing the Proposed Transaction:

Ready Capital Corporation (NYSE:RC) (“Ready Capital”), a multi-strategy real
estate finance company that originates, acquires, finances and services small- to
medium-sized balance commercial loans, and Anworth Mortgage Asset
Corporation (NYSE:ANH) (“Anworth”), a specialty finance REIT that focuses
primarily on investments in residential mortgage-backed securities, announced
today that they have entered into a definitive merger agreement pursuant to which
Ready Capital will combine with Anworth. The combined company is expected to
have a pro forma equity capital base in excess of $1 billion. The combination is
expected to enhance shareholder liquidity and provide for increased operating
leverage across the larger equity base.

Under the terms of the merger agreement, each share of Anworth common stock
will be converted into 0.1688 shares of Ready Capital common stock and $0.61 of
cash consideration. Based on Ready Capital’s closing stock price on Friday,
December 4, 2020, the implied offer price is $2.94 per share. Upon the closing of
the merger, Ready Capital stockholders are expected to own approximately 76% of
the combined company’s stock, while Anworth stockholders are expected to own
approximately 24% of the combined company’s stock. Ready Capital will also
assume Anworth’s three outstanding series of preferred stock. . . .

Management, Governance and Corporate Headquarters

Upon completion of the merger, Ready Capital’s Chairman and Chief Executive
Officer Thomas Capasse will lead the company and Ready Capital executives Jack
Ross, Thomas Buttacavoli, Andrew Ahlborn and Gary Taylor will remain in their
current roles. The combined company will be headquartered in New York, New
York. The Board of the combined company is expected to have eight directors,
consisting of Ready Capital’s existing seven directors and one independent director
from Anworth’s current Board.

Timing and Approvals

The transaction has been unanimously approved by each of the Boards of Directors
of Ready Capital and Anworth. The transaction is expected to close by the end of
the first quarter of 2021, subject to the respective approvals by the stockholders of
Anworth and Ready Capital and other customary closing conditions.

Advisors

Wells Fargo Securities is acting as exclusive financial advisor and Alston & Bird
LLP is acting as legal advisor to Ready Capital. Credit Suisse is acting as exclusive
financial advisor and Greenberg Traurig LLP is acting as legal advisor to the Board
of Directors of Anworth.




                                         4
          Case 1:21-cv-00258-JGK Document 1 Filed 01/12/21 Page 5 of 10




The Registration Statement Omits Material Information, Rendering It False and Misleading

        23.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

        24.     As set forth below, the Registration Statement omits material information.

        25.     First, the Registration Statement omits material information regarding the financial

projections for the Company and Ready Capital.

        26.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose: (i) all line items used to calculate core earnings per share; and (ii) a reconciliation

of all non-GAAP to GAAP metrics.

        27.     With respect to Ready Capital’s financial projections, the Registration Statement

fails to disclose: (i) all line items used to calculate core earnings per share; and (ii) a reconciliation

of all non-GAAP to GAAP metrics.

        28.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        29.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor, Credit Suisse Securities (USA) LLC

(“Credit Suisse”).

        30.     With respect to Credit Suisse’s Selected Public Companies Analysis – Anworth,

the Registration Statement fails to disclose the individual multiples and metrics for the companies

observed in the analysis.




                                                    5
            Case 1:21-cv-00258-JGK Document 1 Filed 01/12/21 Page 6 of 10




          31.   With respect to Credit Suisse’s Selected Public Companies Analysis – Ready

Capital, the Registration Statement fails to disclose the individual multiples and metrics for the

companies observed in the analysis.

          32.   With respect to Credit Suisse’s Selected Precedent Transactions Analysis, the

Registration Statement fails to disclose the individual multiples and metrics for the transactions

observed in the analysis.

          33.   With respect to Credit Suisse’s Dividend Discount Analysis – Anworth, the

Registration Statement fails to disclose: (i) the terminal values for Anworth; (ii) Credit Suisse’s

basis for applying a range of TBVPS multiples of 0.70x to 0.90x; (iii) Anworth’s estimated book

value; (iv) the individual inputs and assumptions underlying the discount rates of 9.0% to 14.0%;

and (v) the number of fully diluted outstanding shares of Anworth common stock.

          34.   With respect to Credit Suisse’s Dividend Discount Analysis – Ready Capital, the

Registration Statement fails to disclose: (i) the terminal values for Ready Capital; (ii) Credit

Suisse’s basis for applying a range of TBVPS multiples of 0.80x to 1.00x; (iii) the distributed cash

flows for Ready Capital; (iv) Ready Capital’s estimated book value; and (v) the individual inputs

and assumptions underlying the discount rates of 9.0% to 13.0%.

          35.   When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

          36.   Third, the Registration Statement omits material information regarding Credit

Suisse.

          37.   The Registration Statement fails to disclose whether Credit Suisse has performed

past services for the Company or its affiliates, and if so, the timing and nature of the services and




                                                 6
          Case 1:21-cv-00258-JGK Document 1 Filed 01/12/21 Page 7 of 10




the amount of compensation received by Credit Suisse for providing the services.

       38.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       39.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Anworth

       40.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       41.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Anworth is liable as

the issuer of these statements.

       42.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       43.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       44.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate




                                                  7
          Case 1:21-cv-00258-JGK Document 1 Filed 01/12/21 Page 8 of 10




disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       45.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       46.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       47.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                    Against the Individual Defendants and Ready Capital

       48.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       49.     The Individual Defendants and Ready Capital acted as controlling persons of

Anworth within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their

positions as officers and/or Board members of Anworth and participation in and/or awareness of

the Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       50.     Each of the Individual Defendants and Ready Capital was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.




                                                  8
            Case 1:21-cv-00258-JGK Document 1 Filed 01/12/21 Page 9 of 10




       51.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       52.      Ready Capital also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       53.      By virtue of the foregoing, the Individual Defendants and Ready Capital violated

Section 20(a) of the 1934 Act.

       54.      As set forth above, the Individual Defendants and Ready Capital had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.   As a direct and proximate result of defendants’ conduct, plaintiff is threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                   9
         Case 1:21-cv-00258-JGK Document 1 Filed 01/12/21 Page 10 of 10




       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: January 12, 2021                             RIGRODSKY LAW, P.A.

                                                By: /s/ Timothy J. MacFall
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    Vincent A. Licata
                                                    825 East Gate Boulevard, Suite 300
                                                    Garden City, NY 11530
                                                    Telephone: (516) 683-3516
                                                    Email: sdr@rl-legal.com
                                                    Email: tjm@rl-legal.com
                                                    Email: gms@rl-legal.com
                                                    Email: vl@rl-legal.com

                                                     Attorneys for Plaintiff




                                                   10
